internal_revenue_service number release date index number ------------------ ------------------------- ---------------------------------------- ------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- telephone number ------------------- refer reply to cc tege eb ec plr-154219-12 date date legend taxpayer ---------------------------------------- employee a ----------------------- employee b --------------------- employee c -------------------- year -------------------------------------------------------------------------------------------------------- ------ date --------------------- date ------------------------- date -------------------------- dear ------------------ this letter is in response to a letter dated date submitted by your authorized representative requesting a ruling under sec_162 of the internal_revenue_code code specifically taxpayer requested a ruling that employee a employee b and employee c are not covered employees under sec_162 for taxpayer’s taxable_year ending on date year the facts as represented are as follows taxpayer is a publicly_held_corporation employee a and employee b each served as the principal financial officer of taxpayer during a portion of year during year employee a served as the principal financial officer beginning on date and ending on date and employee b served as the principal financial officer beginning on date and for the remainder of year pursuant to the executive compensation disclosure rules under the securities exchange act of exchange act taxpayer is required to disclose the compensation of employee a and employee b because each served as the taxpayer’s principal financial officer during year during year employee c was one of the taxpayer’s three highest compensated officers employee c’s employment with taxpayer terminated before date even though employee c was not serving as an executive officer of the taxpayer at the end of year under the exchange act plr-154219-12 executive compensation disclosure rules taxpayer is required to disclose the compensation of employee c for year because employee c would have been disclosed as one of the taxpayer’s three highest compensated executive officers other than the peo or the pfo if he was serving as an executive officer at the end of year sec_162 of the code allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure million sec_162 of the code defines publicly_held_corporation to mean any corporation issuing any class of common equity securities required to be registered under sec_12 of the exchange act sec_162 of the code defines covered_employee as any employee of the taxpayer if a as of the close of the taxable_year such employee is the chief_executive_officer of the taxpayer or is an individual acting in such capacity or b the total compensation of such employee for the taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the four highest compensated officers for the taxable_year other than the chief_executive_officer sec_1_162-27 of the income_tax regulations provides that a covered_employee is any individual who on the last day of the taxable_year is a the chief_executive_officer of the corporation or is acting in such capacity or b among the four highest compensated officers other than the chief_executive_officer whether an individual is the chief_executive_officer or one of the four highest compensated officers is determined pursuant to the executive compensation disclosure rules under the exchange act the executive compensation disclosure rules are contained in item of regulation s-k cfr these rules require disclosure of compensation awarded to earned by or paid to certain executive officers on date a final rule amending the securities and exchange commission’s executive compensation disclosure rules was published in the federal_register fr among other things the amended disclosure rules altered the composition of the group of executives who are covered by the disclosure rules like the pre-amendment disclosure rules the amended disclosure rules refer to these executives as named executive officers under the amended disclosure rules named executive officers consist of in relevant part i all individuals serving as the registrant's plr-154219-12 principal executive officer or acting in a similar capacity during the last completed fiscal_year regardless of compensation level ii all individuals serving as the registrant's principal financial officer or acting in a similar capacity during the last completed fiscal_year regardless of compensation level iii the registrant's three most highly compensated executive officers other than the principal executive officer and the principal financial officer who were serving as executive officers at the end of the last completed fiscal_year and iv up to two additional individuals for whom disclosure would have been provided but for the fact that the individual was not serving as an executive officer of the registrant at the end of the last completed fiscal_year prior to amendment the disclosure rules provided that named executive officers consisted of in relevant part i all individuals serving as the registrant's chief_executive_officer or acting in a similar capacity during the last completed fiscal_year regardless of compensation level and ii the registrant's four most highly compensated executive officers other than the chief_executive_officer who were serving as executive officers at the end of the last completed fiscal_year companies were required to comply with the amended disclosure rules for fiscal years ending on or after date notice_2007_49 2007_1_cb_1429 provides that the irs will interpret the term covered_employee for purposes of sec_162 to mean any employee of the taxpayer if as of the close of the taxable_year such employee is the principal executive officer within the meaning of the amended disclosure rules of the taxpayer or an individual acting in such a capacity or if the total compensation of such employee for that taxable_year is required to be reported to shareholders under the exchange act by reason of such employee being among the three highest compensated officers for the taxable_year other than the principal executive officer or the principal financial officer the notice also provides that the term covered_employee for purposes of sec_162 does not include those individuals for whom disclosure is required under the exchange act on account of the individual being the taxpayer's principal financial officer within the meaning of the amended disclosure rules or an individual acting in such a capacity therefore based solely on the facts presented we rule as follows for purposes of sec_162 of the code employee a employee b and employee c will not be considered covered employees with respect to year except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant plr-154219-12 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john b richards senior technical reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt government entities
